Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities:  claim 25 after claim 34 is erroneously numbered. It should be claim 35. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 21, 25-29, 31, 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9442489B2 to Reichel et al. (hereinafter, Reichel).
Regarding claim 16, Reichel discloses: a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: predict a path of a target vehicle through an intersection; determine a sequence for the target vehicle and a host vehicle to cross through the intersection based the predicted path of the target vehicle and a planned path of the host vehicle, the sequence determined to improve a vehicle parameter among a fleet of vehicles including the host vehicle and the target vehicle; transmit the determined sequence to the target vehicle; and actuate one or more components to move the host vehicle along the planned path according to the determined sequence {Reichel, abstract: In a method for coordinating operation of motor vehicles driving fully automated, a trajectory described by a driving intervention is determined for each motor vehicle [predict a path of a target vehicle] from status information of the motor vehicle, whereafter it is determined by an on-board vehicle system whether a coordination condition exists that requires coordination. If a coordination condition exists, trajectory data describing the trajectory are exchanged between the motor vehicles via a communication link through an on-board communication device and the trajectory is checked for conflicts caused by spatial and temporal overlap of the trajectories of at least two motor vehicles and/or because at least one of the motor vehicles did not reach its destination. If a conflict exists, the trajectory of a motor vehicle participating in the conflict is adjusted based on an arbitration rule evaluated by an arbitration device, whereafter the driving interventions described by the trajectory are performed by each motor vehicle [transmitting the determined sequence to the target vehicle is implied]. / col. 3, lines 3-21: FIG. 4 shows another traffic situation for an exemplary embodiment of the method for coordinating the operation of motor vehicles that drive autonomously or in fully automated mode. At an intersection 5, the motor vehicle 6 and motor vehicle 8 want to cross the intersection 5 at the same time [through an intersection]. The vehicle systems of motor vehicles 6 and 8 recognize that driving straight-ahead is not possible due to the presence of the other motor vehicle, and determine in each case a trajectory that describes stoppage of the motor vehicles 3, 4. A blockade situation exists without an existing right of way. Both vehicles 3, 4 recognize this and each determine a trajectory 7, 9. Because these trajectories 7, 9 cannot be safely executed, a coordination condition exists. The trajectories 7, 9 are then exchanged and checked for conflicts by the vehicle devices of the motor vehicles 6, 8. If both vehicles 6, 8 follow their respective trajectories 7, 9, a conflict arises at the conflict point 10. The vehicle systems of the motor vehicles 6, 8 note this conflict and initiate arbitration [the sequence determined to improve a vehicle parameter among a fleet of vehicles including the host vehicle and the target vehicle / it is noted arbitration means desirable result under given situation]. / col. 3, lines 42-55: the motor vehicles 6, 8 will first determine the trajectories 7 and 9. However, since coordination between the vehicles always occurs in an area designed for coordinated driving, the trajectories 7, 9 are exchanged by the communication systems of the motor vehicles and a conflict between the trajectories 7, 9 at the conflict point 10 can be detected early. The conflict can then be easily resolved, as described above. In this case, however, the conflict can be resolved before both motor vehicles 6, 8 come to a stop. For example, when the conflict is identified in a timely fashion, the trajectory of the vehicle 6 can be adjusted [determine a sequence for the target vehicle and a host vehicle to cross through the intersection based the predicted path of the target vehicle and a planned path of the host vehicle; actuate one or more components to move the host vehicle along the planned path according to the determined sequence] so that the speed is only slightly reduced, which, however, still allows the motor vehicle 8 to pass the intersection before the motor vehicle 6 enters the intersection.}.  
It is noted that the claimed invention is a subset of the disclosed invention of Reichel. The vehicle 6 of Reichel, the trajectory of which is adjusted, is the host vehicle, and the adjusted trajectory is the planned path of the host vehicle. The vehicle 8, which is allowed to pass the intersection, is the target vehicle. 
	Similar reasoning applies to claim 26. 
Regarding claim 17, which depends from claim 16, Reichel discloses: wherein the instructions further include instructions to adjust the planned path of the host vehicle based on the sequence {Reichel, col. 3, lines 42-55: when the conflict is identified in a timely fashion, the trajectory of the vehicle 6 can be adjusted}.  
Similar reasoning applies to claim 27. 
Regarding claim 18, which depends from claim 16, Reichel discloses: wherein the vehicle parameter includes at least one of a vehicle acceleration, a vehicle acceleration duration, a vehicle speed, emission production rate, or a fuel consumption rate {col. 3, lines 42-55: when the conflict is identified in a timely fashion, the trajectory of the vehicle 6 can be adjusted so that the speed is only slightly reduced}.  
Similar reasoning applies to claim 28. 
Regarding claim 19, which depends from claim 16, Reichel discloses: wherein the instructions further include instructions to receive a planned path from the target vehicle and to adjust the planned path of the host vehicle based on the planned path of the target vehicle {Reichel, abstract: trajectory data describing the trajectory are exchanged between the motor vehicles via a communication link through an on-board communication device and the trajectory is checked for conflicts caused by spatial and temporal overlap of the trajectories of at least two motor vehicles}.  
Similar reasoning applies to claim 29. 
Regarding claim 21, which depends from claim 16, Reichel discloses: wherein the instructions further include instructions to actuate the components to adjust at least one of lateral movement or longitudinal movement of the host vehicle {Reichel, abstract: If a conflict exists, the trajectory of a motor vehicle participating in the conflict is adjusted based on an arbitration rule evaluated by an arbitration device, whereafter the driving interventions described by the trajectory are performed by each motor vehicle}.  
It is noted that driving intervention requires acceleration or deceleration (longitudinal movement) or lane change (lateral movement).
Similar reasoning applies to claim 31.
Regarding claim 25, which depends from claim 16, Reichel discloses: wherein the vehicle parameter is a minimum vehicle spacing, and the instructions further include instructions to determine the sequence to maintain a distance between the host vehicle and the target vehicle that exceeds the minimum vehicle spacing. {Reichel, teaches in col. 4, lines 25-29: conflict exists especially when the distance between two vehicles is at any point of the trajectory smaller than the size of vehicles and, if appropriate, a safety margin. The safety margin (minimum vehicle spacing) can also be adapted to the driving conditions and/or the environmental conditions.
Similar reasoning applies to claim 25 (erroneous numbering of 35), which is placed after 34.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-24, 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel.
Regarding claim 22, which depends from claim 16, Reichel does not explicitly disclose: wherein the vehicle parameter is a traffic rate, the traffic rate being a maximum number of vehicles traveling through the intersection during a specified period of time.
In relation to this limitation, Reichel teaches in col. 6, lines 43-53: Coordinated driving can often cause the vehicles to arrive much faster at the destinations, in particular in traffic situations where a plurality of vehicles driving autonomously or in fully automated mode operate in confined spaces. The coordination condition or one of the coordination conditions may hence indicate that the motor vehicle is an area designed for coordinated driving, wherein the vehicle device is configured in particular to use data from a position determining device and/or from the communication device for determining that the motor vehicle is such area designed for coordinated driving.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic situation consideration feature of Reichel to include the traffic rate in order to control traffic at an intersection (KSR rationale - combining prior art elements according to known methods to yield predictable results). 
Similar reasoning applies to claim 32.
Regarding claim 23, which depends from claim 16, Reichel does not explicitly disclose: wherein the instructions further include instructions to determine the sequence to improve an aggregated vehicle parameter for the fleet of vehicles, the aggregated vehicle parameter being combined values of the vehicle parameter for all of the vehicles in the fleet of vehicles.  
In relation to this limitation, Reichel teaches in col. 6, lines 32-46: this trajectory should be exchanged with the other vehicles after this trajectory has been determined. This represents a coordination condition. The vehicle systems can thus determine that a conflict exists and arbitration can take place. In many cases, the overall trajectory for the motor vehicles can be improved as a result of the arbitration. It should be noted that with the method according to the invention trajectories are executed in the presence of a coordination condition only after checking the trajectories for the presence of conflicts and, if necessary, after changing at least one trajectory through arbitration and hence elimination of the conflict. Coordinated driving can often cause the vehicles to arrive much faster at the destinations, in particular in traffic situations where a plurality of vehicles driving autonomously or in fully automated mode operate in confined spaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coordinated driving feature of Reichel to be applied to a fleet of vehicles  in order to optimize overall driving for the fleet of vehicles (KSR rationale - combining prior art elements according to known methods to yield predictable results).
Similar reasoning applies to claim 33.
Regarding claim 24, which depends from claim 16, Reichel does not explicitly disclose: wherein the vehicle parameter is a maximum vehicle speed, the instructions further include instructions to actuate the one or more components of the host vehicle to maintain a current speed of the host vehicle that does not exceed the maximum vehicle speed.
In relation to this limitation, Reichel teaches in col. 12, lines 11-13: Rules
may include priorities for certain vehicles, resolve conflict situations through simple traffic rules.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic rules feature of Reichel to include maximum vehicle speed in order to comply with relevant traffic regulation. (KSR rationale - combining prior art elements according to known methods to yield predictable results).  
Similar reasoning applies to claim 34.
	Claim(s) 20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel in view of US 20070181083 A1 to Fulton et al. (hereinafter, Fulton). 
Regarding claim 20, which depends from claim 16, Reichel does not explicitly disclose: wherein the vehicle parameter is a carbon dioxide production rate and the instructions further include instructions to determine the sequence to reduce the carbon dioxide production rate of the fleet of vehicles below a production rate threshold.  
Fulton remedies this and teaches in paragraph [0077]: histogrammatic information about the fuel consumption at various engine operating conditions; this data must be collected on-board the vehicles 16 (FIG. 1) in the fleet. This information can be used to calculate the total emissions of any of the exhaust constituents for each individual vehicle 16. Calculated data from all of the vehicles 16 in the fleet are then aggregated for reporting of carbon dioxide equivalent reductions. / paragraph [0078]: Information about the fuel sources, refueling stations 34 (FIG. 1), and baseline vehicle fleet provides the final level of data needed for complete life cycle assessment of emissions reduction of the system 10 (FIG. 1). The greenhouse gas emissions calculated over the entire life cycle is dependent on the path taken from "wells to wheels," and it is this total life cycle assessment which must be compared to the baseline as a valid method for reporting the total HYTHANE greenhouse gas emissions reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the carbon dioxide consideration feature with the described invention of Reichel in order to consider carbon dioxide emission in path calculation of the vehicles. 
Similar reasoning applies to claim 30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661